PER CURIAM.
The Florida Bar has petitioned for the suspension of respondent Von Zamft under Rule 11.08(3), of The Integration Rule, 32 F.S.A.
Respondent Martin D. Von Zamft, a member of The Florida Bar was convicted on eight counts of violation of certain sections of the National Banking Laws. Title 18, U.S.C. § 2, § 371 and § 656. He was sentenced to serve a term of five years in a federal prison.
Our disposition of this matter is governed by our opinion in The Florida Bar v. Levenson, 211 So.2d 173, opinion filed fifth day of June, 1968. On the authority of the Levenson decision the respondent Martin D. Von Zamft is suspended from the practice of law until the aforesaid conviction is reversed by a competent court, or, if affirmed, then until he shall be reinstated by order of this Court in an appropriate proceeding under The Integration Rule.
It is so ordered.
CALDWELL, C. J., and ROBERTS, THORNAL, ERVIN and ADAMS, JJ., concur.